Decision of respondent New York City Tax Appeals Tribunal, dated November 30, 2007, sustaining a notice of deficiency for petitioner’s New York City General Corporate Tax (GCT) returns for calendar years 1997, 1998 and 1999, unanimously confirmed, the petition denied and the proceeding pursuant to CPLR article 78, commenced in this Court pursuant to CPLR 506 (b) (4), dismissed, without costs.
The Tribunal’s decision, that it is the ratable share of the fair market value of petitioner’s partnership assets, rather than the book value of its partnership interests, that should be used to compute the GCT on capital pursuant to Administrative Code of the City of NY § 11-604 (2) is rationally based and supported by substantial evidence, and is thus entitled to deference (see Matter of Citrin Cooperman & Co., LLP v Tax Appeals Trib. of City *523of NY., 52 AD3d 228 [2008]). Even if petitioner’s construction of the Tax Law is reasonable, petitioner cannot prevail as it fails to show that such construction is “the only reasonable construction” (Matter of Bamberger Polymers v Chu, 111 AD2d 589, 591 [1985], lv denied 66 NY2d 603 [1985]). We have considered petitioner’s remaining arguments and find them without merit. Concur—Saxe, J.P., Friedman, Sweeny and Acosta, JJ.